Citation Nr: 0025838	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bronchial disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Boise, Idaho, Regional Office (RO), in 
which the RO denied entitlement to service connection for a 
bronchial disorder.  The veteran perfected an appeal of the 
February 1999 decision.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a bronchial disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bronchial disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Review of the veteran's service medical records indicates 
that an August 1953 report of medical examination noted that 
the veteran's lungs and chest were normal.  In August 1955 
the veteran received treatment for acute bronchitis.  An X-
ray report from August 1955 revealed the veteran's lungs as 
normal.  A September 1955 separation examination showed the 
veteran's lungs and chest as normal.  

Postservice private medical records from June 1986 show that 
the veteran was admitted to the hospital with a diagnosis of 
status asthmaticus.  It was noted that at work, the veteran 
was exposed to dust and heavy woods like mahogany.  The 
veteran also reported that he had become ill approximately 
two weeks ago.  At that time, he had wheezing in the chest 
and shortness of breath as if he had asthma.  During the last 
two weeks of the veteran's hospitalization, he started 
coughing and the above described symptomatology worsened.  
The veteran continued to have coughing day and night which 
prevented him from sleeping or even laying down.  The veteran 
reported suffering from shortness of breath and wheezing all 
of the time.  

Private medical records from April 1988 and June 1991 show 
that the veteran had no history of shortness of breath, 
dyspnea on exertion, asthma, bronchitis, tuberculosis, 
pneumonia, hemoptysis, cough, sputum production or any other 
pulmonary signs or symptoms.  On physical examination, his 
lungs were clear to percussion and auscultation.  

A private medical report from March 1996 shows that the 
veteran was treated for breathing problems.  Assessment was 
possible allergic reaction.  

The veteran initially claimed entitlement to VA disability 
compensation in July 1998, at which time he indicated that he 
had a bronchial condition.  

During a November 1999 personal hearing, the veteran reported 
receiving treatment for his bronchitis and using an inhaler.  
The veteran stated that at one point in time he would cough 
so severely that he would pass out.  The veteran also added 
that he has coughed up phlegm and that weather changes affect 
his breathing.  He reported that his bronchial problems 
prevented him from playing aggressive-type sports.  He also 
stated that during the middle of the night, he suffers from 
shortness of breath.  As a result, during the middle of the 
night he has to wake up and suck on an inhaler.  Currently, 
the veteran suffers from coughing and wheezing.


II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188(1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

III. Analysis 

Service medical records from August 1955 show that the 
veteran received treatment for acute bronchitis.  In 
addition, private medical records from June 1986 show that 
the veteran had a diagnosis of status asthmaticus.  
Therefore, the Board finds that the first and second Caluza 
elements have been satisfied because there is evidence of 
treatment for a bronchial disorder while in service and a 
current medical diagnosis of a disability.  Caluza, 7 Vet. 
App. at 506.

The veteran has provided lay evidence indicating that his 
bronchial disorder began while he was in service.  However, 
the appellant, as a lay person without medical knowledge is 
not competent to offer opinions or to make such conclusions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Because the veteran 
has not submitted evidence of an etiological relationship 
between his bronchial disorder and service, the Board finds 
that he has not met his initial burden of presenting evidence 
of a well-grounded claim.

Although the medical evidence shows that he has a bronchial 
disorder, that evidence does not suggest that the current 
disability is related to an in-service disease or injury.  
Since there is no competent evidence establishing medical 
causation between the veteran's bronchial disorder and his 
period of service, the appellant's claim is implausible and 
not well-grounded.  Therefore, the claim must be denied.  38 
U.S.C.A. § 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991) 
even where his claim appears to be not well-grounded where a 
veteran has identified the existence of evidence that could 
plausibly well-ground the claim.  See generally, Beausoleil 
v. Brown, 8 Vet. App. 459 (1966); and Robinette v. Brown, 8 
Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

The claim of entitlement to service connection for a 
bronchial disorder is denied as not well-grounded.  




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


